       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

JAMES WASHINGTON,
                                                         OPINION AND ORDER
                            Petitioner,
                                                                19-cv-119-bbc
              v.

SUE NOVAK,

                            Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       James Washington filed a petition for a writ of habeas corpus under 28 U.S.C. §

2254, in which he challenges a March 8, 2010 conviction for four counts of first degree

intentional homicide as a party to a crime. Petitioner contends that (1) the trial court

erred in denying his motion for a new trial based on newly discovered evidence that co-

actor Rosario Fuentez recanted his trial testimony implicating petitioner in the murders;

and (2) his trial attorneys were ineffective for failing to call eight witnesses at trial and

not developing an alibi theory. (The previous order directing respondent to answer the

petition included an incorrect reference to the recantation of Michael Terry’s testimony

in the description of claim one. Dkt. #8. Petitioner has not argued that he is entitled to

federal habeas relief based on Terry’s recantation. See dkt. #1 at 5, 11.) The petition is

briefed and ready for decision. (Although petitioner was granted two extensions




                                              1
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 2 of 19




amounting to a total of about five months within which to file a reply to respondent’s

brief opposing his petition, he did not file a reply brief. See dkt. ##34, 37.)

       For the reasons that follow, I conclude that petitioner has failed to show a denial

of his constitutional rights. Accordingly, I will deny the petition.




                                      BACKGROUND

       The following facts are drawn from the petition and state court records provided

by petitioner and the state.




                               A. Pretrial and Trial Proceedings

       In Milwaukee County case number 2008CF3382 2014CF5719, petitioner James

Washington was charged with four counts of first-degree intentional homicide, as party to

a crime, in violation of Wis. Stat. §§ 939.05 and 940.01(1)(a).             The underlying

accusations accused petitioner of accompanying Antonio Williams and Rosario Fuentez

to 27th and Wright Streets in Milwaukee in the early morning hours of July 4, 2008, to

seek revenge on someone who had beaten up Williams and stolen his watch. The men

“observed a large group of people in the street appearing to be participating in an after

hours party” in front of a house. According to the criminal complaint, petitioner and

Williams were armed with assault rifles, and Fuentez had a handgun.               Petitioner

positioned himself at a different location from Williams and Fuentez, who opened fire on




                                               2
         Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 3 of 19




the crowd, killing Kendrick Jackson, Jacoby Claybrooks, Theresa Raddle and Mariella

Fisher. Dkt. #18-6 at 2.

         Fuentez accepted a plea deal in which he agreed to testify at petitioner’s trial.

Fuentez’s testimony was consistent with the allegations in the complaint. He testified

that although he could not see petitioner when the shooting began, he heard shots

coming from petitioner’s location, and petitioner declared “he was out” of ammunition

after the shooting was over. Id.

         Part of the state’s theory at trial was that on the night of the murders, petitioner

went to the Questions Nightclub to ascertain the whereabouts of the individuals whom

Williams claimed had assaulted and robbed him.            Consistent with this theory, two

witnesses testified at trial that they saw petitioner at Questions on the night of the

shootings. Id. at 7. One of the two witnesses additionally testified that he had not been

carded that night and that Questions does not request identification from every patron,

especially those who go to the bar regularly. Id. at 8.

         The jury found petitioner guilty of all charges, and the court sentenced him to four

counts of life imprisonment without the possibility of extended supervision. Id. at 2; dkt.

#18-1.




                                      B. Direct Review

         Petitioner, through new counsel, filed a postconviction motion under Wis. Stat. §

809.30, seeking a new trial on multiple grounds, including that (1) Fuentez had since


                                               3
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 4 of 19




recanted his testimony, stating that he had lied about petitioner’s involvement in the

shootings; and (2) his trial counsel were ineffective for not calling Detective Richard

McKee to testify that petitioner’s name did not appear on the computerized list of

patrons who showed identification to enter the Questions nightclub on the night of the

shootings.    Dkt. #18-37.    The circuit court ordered an evidentiary hearing on the

recantation claim but denied the motion as to petitioner’s other claims, including his

claim that his trial counsel were ineffective for not calling McKee to testify about the

nightclub’s computer records. Dkt. #18-6 at 6-8.

       In support of his recantation claim, petitioner submitted an affidavit and letters

from Fuentez, who averred that he had falsely accused petitioner to reduce his own role

in the homicides.    Fuentez said that petitioner’s name just “came to mind” when he

spoke with police, and he “always had somewhat of a dislike” for petitioner because he

was a member of a rival gang. Dkt. #18-6 at 9; dkt. #18-37 at 43. At the evidentiary

hearing, Detective James Hensley testified that Fuentez told him that petitioner made

him write the affidavit and letters recanting his trial testimony, that “nothing in the

affidavits was true,” and that he had told the truth at trial.     Dkt. #18-6 at 11; dkt.

#18-42 at 142-43.     Hensley further testified that Fuentez said that he had signed the

affidavit and letters because he feared for his life, that he had stopped going to meals for

fear that something would happen to him if he went to eat and that an associate of

petitioner’s stared at him in a threatening manner until he finally agreed to sign the

affidavit.   Dkt. #18-6 at 11; dkt. #18-42 at 144-49.      Fuentez would not answer any


                                             4
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 5 of 19




questions at the hearing, asserting his Fifth Amendment right against self incrimination

or stating: “You got the letters, the affidavits. It’s all my handwritin’. I’m not gonna say

no more.” Dkt. #18-6 at 18; dkt. #18-42 at 20.

       In a bench ruling, the circuit court denied petitioner’s motion on the ground that

it found Fuentez’s recantation not credible. Dkt. #18-6 at 11; dkt. #18-43 at 20, 39.

The circuit court based its finding on Hensley’s testimony, Fuentez’s evasive demeanor at

the hearing as compared to his cooperative demeanor at trial, and Fuentez’s refusal to

provide straight or complete answers to questions at the hearing. Dkt. #18-6 at 11; dkt.

#18-43 at 17-20.

       Petitioner appealed, reasserting his request for a new trial based on the

recantation, and on his trial counsel’s failure to call Detective McKee as a witness. Dkt.

#18-6 at 9-11. The court of appeals affirmed the order denying postconviction relief and

the judgment of conviction.     As to the recantation claim, the court concluded that

petitioner failed to prove a reasonable probability of a different outcome if the

recantation were presented at a new trial with all the other evidence. Dkt. #18-6 at 9.

The court of appeals noted that the circuit court had rejected Fuentez’s recantation as

not credible and found such a determination “sufficient to conclude that it is not

reasonably probable that a different result would be reached at a new trial.” Dkt. #18-6

at 11 (quoting State v. Terrance J.W., 202 Wis. 2d 496, 550 N.W.2d 445, 447 (Ct. App.

1996)).




                                             5
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 6 of 19




       The court of appeals upheld the order denying petitioner’s ineffective assistance of

trial counsel claim without a hearing on the ground that petitioner had not shown that

the failure to call McKee to testify was prejudicial. The court of appeals agreed with the

circuit court that the record of nightclub patrons who had been carded was “of small

importance.” Dkt. #18-6 at 8. Even if, as petitioner asserted, this evidence would have

shown that the club had no record of petitioner’s presenting his identification at the

door, eyewitnesses testified that he was there, and evidence was presented that the club

did not card all patrons. Dkt. #18-6 at 8.

        Petitioner filed a timely petition for review in which he renewed his claims. Dkt.

#18-9. The Wisconsin Supreme Court denied his petition on February 3, 2016. Dkt.

#18-11.




                                  C. Collateral Proceedings

       In March 2017, petitioner filed a pro se Wis. Stat. § 974.06 motion alleging that

trial counsel rendered ineffective assistance by not calling eight specific witnesses at trial,

including McKee, and by “abandoning” his defense by not calling any trial witnesses.

Dkt. #18-16 at 3; dkt. #18-45. Along with the motion, petitioner submitted affidavits

stating what he believed each witness would say at trial. Dkt. #18-16 at 3; dkt. ##18-47

to 18-54. The circuit court denied the motion without a hearing and denied petitioner’s

subsequent motion for reconsideration on the ground that petitioner’s ineffective

assistance claim as to McKee’s testimony was barred by State v. Witkowski, 163 Wis. 2d


                                               6
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 7 of 19




985, 473 N.W.2d 512, 514 (Ct. App. 1991), because it was previously litigated on direct

review.   Dkt. #18-16 at 3; dkt. #18-55 at 2.        The circuit court also concluded that

petitioner’s remaining claims were barred by State v. Escalona-Naranjo, 185 Wis. 2d 168,

517 N.W.2d 157, 163-64 (1994), because petitioner could have raised them in his first

postconviction motion. Dkt. #18-16 at 3; dkt. #18-55 at 3. The court recognized that

petitioner referred to his postconviction counsel’s failure to raise appropriate issues in the

first postconviction motion, but found that petitioner did not assert with any specificity

what his postconviction counsel had failed to do. Dkt. #18-55 at 1-2 (citing State ex rel.

Rothering v. McCaughtry, 205 Wis.2d 675 (Ct. App. 1996); State v. Starks, 349 Wis. 2d

274 (2013); State v. Romero-Georgana, 347 Wis. 2d 549 (2014)). It went on to explain

that even if petitioner had properly pled allegations with respect to his postconviction

counsel’s ineffectiveness, they were conclusory because he failed to develop any factual

basis for a claim of ineffective assistance of postconviction counsel.         Id. at 3.     In

particular, the circuit court noted that petitioner did not submit affidavits from the nine

witnesses themselves, which was necessary to support his claim of ineffective assistance of

postconviction counsel. Id. (citing State v. Balliette, 336 Wis. 2d 558 (2011)).

       Petitioner reasserted all of these ineffective assistance claims on appeal.         In a

summary opinion, the Wisconsin court of appeals affirmed, concluding that the circuit

court had properly determined that petitioner was not entitled to a hearing on his motion

because he failed to show a sufficient reason why he did not raise his claims in his first

motion, as required by Escalona-Naranjo.          State v. James R. Washington, case no.


                                              7
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 8 of 19




2017AP814 (Wis. Ct. App. Aug. 8, 2018) (unpublished), dkt. #18-16.            Although the

court noted that petitioner suggested ineffective assistance of postconviction counsel as a

reason for the default, it concluded that petitioner failed to adequately plead such a

claim. The court explained that petitioner’s “motion d[id] not explicitly allege—much

less adequately explain or demonstrate—that the issues Washington raised in his [Wis.

Stat.] § 974.06 motion are ‘clearly stronger’ than those postconviction counsel chose to

pursue,” an allegation necessary to a claim of postconviction ineffectiveness in Wisconsin.

Dkt. #18-16 at 6. Petitioner filed a petition for review, which the Wisconsin Supreme

Court denied on January 15, 2019. Dkt. ##18-17, 18-19 and 18-20.

       Petitioner filed his petition for a writ of habeas corpus under 28 U.S.C. § 2254 in

this court in February 2019.




                                         OPINION

       Petitioner contends that he is entitled to habeas relief because: (1) the state courts

erred in denying his motion for a new trial based on newly discovered evidence that co-

actor Rosario Fuentez recanted his trial testimony implicating petitioner in the murders;

and (2) his trial attorneys were ineffective for failing to call Detective McKee and seven

other witnesses at trial and develop an alibi theory. To prevail on his petition, petitioner

must show that he is “in custody in violation of the Constitution or law or treaties of the

United States.” 28 U.S.C. §§ 2241(c), 2254(a).




                                             8
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 9 of 19




       A state court’s decision rejecting petitioner’s claim on the merits is subject to the

deferential standard of review under 28 U.S.C. § 2254(d).             Under § 2254(d)(1),

petitioner must show that the state court’s decision was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court.” A decision is contrary to clearly established federal law if it applies a

rule that is different from governing law set forth in Supreme Court cases.       Bailey v.

Lemke, 735 F.3d 945, 949-50 (7th Cir. 2013).          A decision involves an unreasonable

application of Supreme Court precedent if the decision identifies the correct governing

rule of law, but applies the law unreasonably to the facts of the case. Id.

       Alternatively, petitioner can obtain relief if he shows that the state court’s

adjudication of his claim on the merits was based upon an unreasonable determination of

the facts in light of the evidence presented. 28 U.S.C. § 2254(d)(2). But again, the

federal court owes deference to the state court. The underlying state court findings of

fact are presumed correct unless the petitioner comes forth with clear and convincing

evidence to the contrary. 28 U.S.C. § 2254(e)(1); Campbell v. Smith, 770 F.3d 540, 546

(7th Cir. 2014).

       Alleged violations of state law are not cognizable in federal habeas proceedings.

Wilson v. Corcoran, 562 U.S. 1, 5 (2010). Likewise, “[w]hen a state court resolves a

federal claim by relying on a state law ground that is both independent of the federal

question and adequate to support the judgment, federal habeas review of the claim is

foreclosed.”   Richardson v. Lemke, 745 F.3d 258, 268 (7th Cir. 2014) (citations


                                              9
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 10 of 19




omitted). This rule is grounded in “‘equitable considerations of federalism and comity,’

and it serves to ensure ‘that the States’ interest in correcting their own mistakes is

respected in all federal habeas cases.’” Id. (citations omitted). Because independent state

law grounds for resolving federal claims are usually procedural ones, claims resolved in

this manner are referred to as procedurally defaulted. Id. (citations omitted).




                      A. Denial of New Trial Based on Recantation

       Petitioner contends that the state courts improperly denied his request for a new

trial based on newly discovered evidence that Fuentez recanted his trial testimony. The

Wisconsin court of appeals denied this claim on the ground that petitioner failed to meet

his burden under Wisconsin law regarding newly discovered evidence because he did not

show that there was a reasonable probability that the recantation would lead to a

different outcome at trial. As respondent argues, this is not a cognizable claim for federal

habeas relief.

       “Claims of actual innocence based on newly discovered evidence have never been

held to state a ground for federal habeas relief absent an independent constitutional

violation occurring in the underlying state criminal proceeding.” Tabb v. Christianson,

855 F.3d 757, 764 (7th Cir. 2017) (citing Herrera v. Collins, 506 U.S. 390, 390-91, 400

(1993)). See also Johnson v. Bett, 349 F.3d 1030, 1038 (7th Cir. 2003) (“For claims

based on newly discovered evidence to state a ground for federal habeas relief, they must

relate to a constitutional violation independent of any claim of innocence.”). In cases


                                             10
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 11 of 19




like this one where the newly discovered evidence is a “witness recantation[] of trial

testimony or confessions by others of the crime, most courts decline to consider it in the

absence of any showing that the prosecution knowingly proffered false testimony or failed

to disclose exculpatory evidence, or that petitioner’s counsel was ineffective.”        Id.

(quoting Coogan v. McCaughtry, 958 F.2d 793, 801 (7th Cir. 1992)). Petitioner has not

connected the new evidence regarding Fuentez’s recantation to any constitutional

violation that occurred during his trial. Further, even though newly discovered evidence

is a ground for relief under Wisconsin law, State v. Plude, 2008 WI 58, ¶¶ 32-33, 310

Wis. 2d 28, 750 N.W.2d 42, petitioner cannot seek federal habeas relief due to a state

court’s improper application of state law. Ruhl v. Hardy, 743 F.3d 1083, 1098 (7th Cir.

2014). Accordingly, this claim will be dismissed.




                         B. Ineffective Assistance of Trial Counsel

       On direct review in the state courts, petitioner argued that McKee’s testimony that

petitioner’s name did not appear on the list of nightclub patrons who presented

identification on the night of the shootings would have rebutted the testimony of the two

witnesses placing him at the nightclub that night. In a later-filed, pro se postconviction

motion, petitioner argued for the first time that his trial attorneys also were ineffective

for not calling seven additional witnesses and developing an alibi defense.

       Petitioner is not entitled to habeas relief on any his ineffective assistance claims

for the reasons below.


                                             11
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 12 of 19




1. Failure to call McKee as a witness

       In reviewing this claim, the Wisconsin court of appeals stated correctly that to

succeed on his ineffective assistance claim, petitioner must show both that his counsel’s

performance was deficient and that he was prejudiced as a result. Dkt. #18-6 at 6 (citing

Strickland v. Washington, 446 U.S. 668, 687 (1984)).              To demonstrate deficient

performance, petitioner must show “that counsel’s representation fell below an objective

standard of reasonableness.” Strickland, 466 U.S. at 687-88. To demonstrate prejudice,

petitioner must show “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694.

       Under Wisconsin law, it is a prerequisite to appellate review of an ineffective

assistance claim that the challenged attorney explain his or her actions at a

postconviction evidentiary hearing. State v. Machner, 92 Wis. 2d 797, 804, 285 N.W.2d

905 (Ct. App. 1979).     The postconviction court must hold a Machner hearing if the

defendant’s motion “on its face alleges sufficient material facts that, if true, would entitle

the defendant to relief.” State v. Allen, 2004 WI 106, ¶9, 274 Wis. 2d 568, 682 N.W.2d

433. The court may deny a postconviction motion for a hearing “if all the facts alleged in

the motion, assuming them to be true, do not entitle the movant to relief; if one or more

key factual allegations in the motion are conclusory; or if the record conclusively

demonstrates that the movant is not entitled to relief.” Id. at ¶ 2, 274 Wis. 2d 568, 682

N.W. 2d 433 (citing State v. Bentley, 201 Wis. 2d 303, 548 N.W.2d 50 (1996), and

Nelson v. State, 54 Wis. 2d 489, 497, 195 N.W.2d 629 (1972)). In petitioner’s case, the


                                              12
          Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 13 of 19




Wisconsin Court of Appeals determined that even if McKee would have testified as

petitioner alleged, the showing of potential prejudice was too weak to entitle petitioner to

relief.

          Part of the state’s theory at trial was that on the night of the murders, petitioner

went to the Questions Nightclub in order to ascertain the whereabouts of the individuals

who had allegedly assaulted and robbed one of his co-actors. Two witnesses testified at

trial that they saw petitioner at the nightclub on the night of the shootings.         In his

postconviction motion, petitioner argued that McKee should have been called to testify

that petitioner’s name did not appear on the nightclub’s list of patrons whose

identifications were checked that evening. The state circuit concluded that petitioner had

failed to show that he was prejudiced by counsel’s failure to call McKee as a witness

because McKee’s testimony would have been “of small importance” in light of the overall

evidence adduced at trial.       On appeal, the Wisconsin Court of Appeals agreed and

determined that McKee’s testimony would not have cast significant doubt on the witness

testimony placing petitioner at the nightclub on the night of the shootings.

          The court of appeals’s analysis and conclusion are reasonable.     As the court of

appeals noted, petitioner did not allege that the detective or anyone else would have

testified that all or even most of nightclub’s patrons appear on the nightclub’s records on

any given night. Further, a trial witness testified that he himself had not been carded at

the nightclub on the night of the shootings and that the nightclub does not request

identification from every patron, especially those who go to the bar regularly.


                                               13
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 14 of 19




       In sum, the court of appeals’ rejection of petitioner’s ineffective assistance of

counsel claim was not contrary to, or an unreasonable application of Strickland. Nor was

the court of appeals’ decision unreasonable in light of the evidence. Therefore, petitioner

is not entitled to habeas relief on this claim.




2. Failure to call additional witness and develop alibi defense

       Respondent argues that because the court of appeals decided petitioner’s claim as

to the remaining seven witnesses and the related alibi defense argument on two different

independent and adequate state law grounds, they are procedurally defaulted. Coleman

v. Thompson, 501 U.S. 722, 729-30 (1991) (federal claims resolved on independent and

adequate state procedural grounds are not reviewable in federal habeas proceedings). The

independent and adequate state ground doctrine precludes federal habeas review “where

the state courts declined to address a petitioner’s federal claims because the petitioner did

not meet state procedural requirements.” Thomas v. Williams, 822 F.3d 378, 384 (7th

Cir. 2016) (citing Coleman, 501 U.S. at 729-30). See also Szabo v. Walls, 313 F.3d 392,

395 (7th Cir. 2002) (“A state is entitled to treat as forfeited a proposition that was not

presented in the right court, in the right way, and at the right time—as state rules define

those courts, ways, and times.”). An independent state ground exists “when the court

actually relied on the procedural bar as an independent basis for its disposition of the

case.” Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012) (citing Kaczmarek v.

Rednour, 627 F.3d 586, 592 (7th Cir. 2010)). A state law ground is adequate “when it is


                                                  14
       Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 15 of 19




a firmly established and regularly followed state practice at the time it is applied.” Id.

However, “[p]rocedural default may be excused . . . where the petitioner demonstrates

either (1) ‘cause for the default and actual prejudice’ or (2) ‘that failure to consider the

claims will result in a fundamental miscarriage of justice.’” Thomas, 822 F.3d at 386

(quoting Coleman, 501 U.S. at 750).

        In this case, the state court of appeals rejected petitioner’s ineffective assistance

claims regarding the testimony of seven additional witnesses and an alibi defense because

he failed to raise them in his first postconviction motion and did not show a sufficient

reason why he did not do so, as required by Wis. Stat. § 974.06(4) and Escalona-

Naranjo, 185 Wis. 2d at 185 (defendant who has had direct appeal or another

postconviction motion may not seek collateral review of issue that was or could have been

raised in the earlier proceeding unless there is “sufficient reason” for failing to raise it

earlier).   Dkt. #18-16 at 3-7. The court acknowledged that “[p]ostconviction counsel’s

ineffectiveness may, in some circumstances, constitute a sufficient reason for an

additional postconviction motion,” but it explained that “a defendant may not merely

allege that postcoriviction counsel was ineffective; he or she must instead ‘make the case

of’ postconviction counsel’s ineffectiveness” under Strickland. Dkt. #18-16 at 4 (citing

State v. Balliette, 2011 WI 79, ¶ 67, 336 Wis. 2d 358, 805 N.W.2d 334; State ex rel

Rothering v. McCaughtry, 205 Wis. 2d 675, 682, 556 N.W.2d 136 (Ct. App. 1996)).

Specifically, in cases in which a defendant claims that his postconviction counsel was

ineffective for failing to raise claims that defendant believes were meritorious, defendant


                                              15
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 16 of 19




must show that the neglected claims were “clearly stronger than the claims postconviction

counsel actually brought.” Id. at 6 (citing State v. Romero-Georgana, 2014 WI 83, ¶ 4,

360 Wis. 2d 522, 849 N.W.2d 668). See also Smith v. Robbins, 528 U.S. 259, 287

(2000) (to show appellate counsel was deficient in not raising a claim, defendant must

demonstrate that unraised claim is clearly stronger than those actually raised on direct

review). The state court of appeals found that petitioner had failed to allege, much less

demonstrate, in his pro se postconviction motion that his former postconviction counsel

was ineffective for failing to raise the additional ineffective assistance claims in

petitioner’s first postconviction motion. Id. at 6-7. As the circuit court found, petitioner

did not develop any factual basis for his claim of ineffective assistance of postconviction

counsel, relying only on affidavits that he and not the alibi witnesses themselves had

signed.

          The state appellate court therefore “‘clearly and expressly’ relied on procedural

default as the basis of its ruling.” Perry v. McCaughtry, 308 F.3d 682, 690 (7th Cir.

2002) (quoting Braun v. Powell, 227 F.3d 908, 912 (7th Cir. 2000)). Those procedural

grounds also were adequate.        As respondent argues, the Seventh Circuit has long

recognized that the sufficient reason standard in § 974.06(4) and Escalona-Naranjo is an

adequate and independent state procedural ground precluding federal review. Howlett v.

Richardson, 729 Fed. App’x 461, 465 (7th Cir. 2018); Perry, 308 F.3d at 690-92.

Similarly, the Seventh Circuit has held that Wisconsin’s postconviction motion pleading

standards are an adequate and independent state law ground on which Wisconsin courts


                                              16
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 17 of 19




routinely resolve federal claims. Lee v. Foster, 750 F.3d 687, 693-94 (7th Cir. 2014)

(failure   to   offer   more   than   conclusory    allegations   of   postconviction   counsel’s

ineffectiveness was adequate and independent state procedural ground).

       In his brief in support of his petition, petitioner appears to argue that he may

overcome his procedural default under the doctrine announced in Martinez v. Ryan, 566

U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013), which provides that the

procedure by which many states hear claims of trial counsel ineffectiveness may be cause

to excuse a procedural default. Brown v. Brown, 847 F.3d 502, 509 (7th Cir. 2017).

Specifically, cause exists (1) when state law requires claims of ineffective assistance of

trial counsel to be raised in an initial-review collateral proceeding, and there was no

counsel or counsel was ineffective in that proceeding; or (2) when state law allows, in

theory, a claim of ineffective assistance of trial counsel to be raised on direct review “but,

as a matter of procedural design and systemic operation, denies a meaningful opportunity

to” raise the claim on direct review. Id. However, the Seventh Circuit has determined

that the Martinez-Trevino doctrine does not apply to Wisconsin claims of ineffective

assistance of trial counsel because Wisconsin requires such claims to be raised with all

others on direct review. Brown, 847 F.3d at 510 n.1 (“[T]he Martinez-Trevino exception

does not apply to the procedures that govern the typical ineffective assistance of trial

counsel claim in Wisconsin courts); Ramirez v. United States, 799 F.3d 845, 851 (7th

Cir. 2015) (“Wisconsin law treats postconviction relief in an unusual way, insofar as it

allows defendants to raise a claim of ineffectiveness of counsel simultaneously with a


                                               17
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 18 of 19




direct appeal.”); Nash v. Hepp, 740 F.3d 1075, 1079 (7th Cir. 2014) (“Wisconsin law

expressly allows—indeed, in most cases requires—defendants to raise claims of ineffective

assistance of trial counsel as part of a consolidated and counseled direct appeal, and

provides an opportunity to develop an expanded record.”). Further, petitioner raised his

additional ineffective assistance of trial counsel claims in a successive review, and not an

initial one, as required under the doctrine. Martinez, 566 U.S. at 9-10.

       Accordingly, petitioner’s claims that his trial counsel were ineffective for failing to

call seven additional witnesses and develop an alibi defense are barred under the doctrine

of procedural default.




                              C. Certificate of Appealability

       The only question remaining is whether to issue petitioner a certificate of

appealability. Under Rule 11 of the Rules Governing Section 2254 cases, I must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. A

certificate of appealability will not issue unless the petitioner makes “a substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires

him to demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282

(2004)(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Although the rule allows

me to ask the parties to submit arguments on whether a certificate should issue, it is not

necessary to do so in this case.     Petitioner has not made a showing, substantial or


                                             18
      Case: 3:19-cv-00119-bbc Document #: 38 Filed: 02/11/21 Page 19 of 19




otherwise, that his conviction was obtained in violation of clearly established federal law

as decided by the Supreme Court. Because reasonable jurists would not otherwise debate

whether a different result was required, I will not issue petitioner a certificate of

appealability.




                                         ORDER

       IT IS ORDERED that

       1. Petitioner James Washington’s petition for a writ of habeas corpus under 28

U.S.C. § 2254, dkt. #1, is DENIED, and this case is DISMISSED. The clerk of court is

directed to enter judgment for respondent and close this case.

       2. A certificate of appealability is DENIED. If petitioner wishes, he may seek a

certificate from the court of appeals under Federal Rule of Appellate Procedure 22.

       Entered this 10th day of February, 2021.

                                   BY THE COURT:

                                   /s/
                                   _________________________
                                   BARBARA B. CRABB
                                   District Judge




                                            19
